Title: From James Madison to William Patterson, 24 February 1808
From: Madison, James
To: Patterson, William



Dear Sir
Washington Feby. 24. 1808

Mr. Isaac Briggs being desirous of having an agency in carrying into effect the manufacturing plan instituted at Baltimore, I cannot refuse his wish that I would make him known to you.  Mr. Briggs has a just & high reputation as a man of science, and with a general turn for mechanical subjects, has paid I understand some particular attention to the ingenious machinery used in the Cotton Manufactories.  I can add with great truth that he possesses all the qualification which depends on soundness of judgment, sedateness of temper, the purest integrity, and a habitual assiduity in executing what he undertakes.  Having this view of his character, I trust you will pardon the liberty I take in recommending him to your consideration, whatever may be the result of a comparison of his merits with those of others who may offer themselves for the same functions.  With great esteem & respect I remain Dr. Sir Yr. mo: obedt. Servt

James Madison

